IN THE COURT OF APPEALS OF TENNESSEE
                            AT KNOXVILLE
                                     May 10, 2004 Session

          LINDA OTTINGER, ET AL. v. SHELLY EVANS OTTINGER

                     Appeal from the Circuit Court for Hamilton County
                      No. 01-D-1899    Jacqueline E. Schulten, Judge



                      No. E2003-02893-COA-R3-CV Filed July 21, 2004




CHARLES D. SUSANO , JR., J., concurring.



        I concur completely in Judge Swiney’s opinion. I write separately to emphasize what the
majority opinion expressly states, i.e., that the Defendant in the instant case did not challenge the
constitutionality of Tenn. Code Ann. § 36-6-306 (2001 & Supp. 2003). I continue to have some
doubt that the deprivation of a relationship with grandparents can form the basis for the type of
substantial harm contemplated by the Supreme Court’s decision in Hawk v. Hawk, 855 S.W.2d 573
(Tenn. 1993). See Dugan v. Myers, C/A No. E2001-00281-COA-R3-JV, 2001 WL 1117514, at *2
(Tenn. Ct. App. E.S., filed September 24, 2001), no perm. app. requested (Susano, J., concurring).
However, since that issue is not before us in this case, we do not need to reach it.



                                                      _______________________________
                                                      CHARLES D. SUSANO, JR., JUDGE